Citation Nr: 1404012	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO. 07-32 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a diabetic ulcer with osteomyelitis of the right foot resulting in a below-the-knee amputation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a September 2007 hearing before an RO Decision Review Officer. A transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's claims files and the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.


FINDINGS OF FACT

1. Prior to the below-the-knee amputation of the right leg performed in April 2007, the Veteran was receiving treatment since October 2005 at Dorn VAMC for a diabetic ulcer on his right lower extremity.

2. The Veteran experienced an additional disability of below-the-knee amputation of the right leg.

3. The VA treatment for diabetic ulcer with osteomyelitis of the right foot was not characterized by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

4. There was no lack of informed consent or occurrence of an event not reasonably foreseeable during VA treatment from October 2005 to August 2006.

CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability of a below-the-knee amputation of the right leg claimed to have been caused by VA treatment from October 2005 to August 2006, have not been met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is obligated to apply statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465 (1994). In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Ruten v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on compensation claims is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

The record reflects the Veteran was provided with VCAA notice in March 2007, which informed him of his and VA's respective duties for obtaining evidence, and was provided prior to adjudications by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). He was advised of the manner in which effective dates and disability ratings are assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO has obtained the Veteran's STRs (service treatment records) and post-service VA and private treatment records. The Veteran has not identified any additional records that he wished the RO to obtain. Further, a VA examination was conducted in May 2007 and was added to and clarified in February 2012 and May 2012. The Board finds these examination reports, read in conjunction with one another, are adequate because the appropriate evaluations were conducted following a full review of the record; they are factually informed and fully explained.

The RO complied with the Board's prior remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The RO obtained medical records, scheduled the appropriate VA examination, and readjudicated the claim as necessary. All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of this claim.



Merits of the Claim

The Veteran contends that he underwent a right lower extremity below-the-knee amputation due to inadequate care provided by VA that resulted in a diabetic ulcer and progressed to infection and osteomyelitis-all allegedly stemming from an ill-fitted prosthetic. He also contends that VA was at fault for not providing antibiotics at an earlier date and lack of attention in the wound debridement process. The preponderance of the evidence is against a finding of any fault on VA's part, and the appeal will be denied. 

Under VA law, when a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.358(a) (2013). To be awarded compensation under section 1151, the Veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the Veteran's condition after such treatment, examination or program has stopped. 38 C.F.R. § 3.361(b).

If additional disability exists, the next essential determination is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation. In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability. If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation. 38 C.F.R. § 3.361(c)(1). Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent. 38 C.F.R. § 3.361(d)(1).

Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA is required to consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32). 38 C.F.R. § 3.361(d)(2).

The Veteran has a history of peripheral vascular disease with chronic osteomyelitis of the right foot.(See November 2006 VA treatment record). He was also a chronic smoker. He had a prior history of a partial right foot amputation for osteomyelitis at the Denver Colorado VAMC [prior to his below the knee right leg amputation].

In October 2005, the Veteran requested diabetic shoes and a prosthetic device as his improvised shoe (adding a sock at the top of the shoe) was not staying on.

In December 2005, the VA ordered custom molded inserts, Atrex tennis shoes, and "toe fill" on the right forefoot. In February 2006, the Veteran returned to the clinic with a dynamic AFO, which was not prescribed in the clinic and reported he was dissatisfied with the fit due to a skin abrasion. There were no open areas noted on the shin or foot. A prosthetic prescription was placed for a longitudinal insert with/toe filler and carbon plate reinforcement. 

A February 2006 VA treatment record noted that the Veteran was dissatisfied with the fit of his orthotics and requested only the insert with filler. His original prescription was for custom molded insert with filler for missing partial foot. The Veteran was prescribed a longitudinal insert with toe filler and carbon plate reinforcement on the shoe.

In March 2006, the Veteran complained of discomfort in his calf and reported a similar sensation as when he had osteomyelitis the year prior. He was diagnosed with wound to medial stump of right foot with no signs of infection. An April 2006 treatment record reflects that the Veteran was "very angry" and "threw spring lite plates" on table reporting a plantar ulcer on the "residual limb." Prosthetics informed him on proper wear of inserts and shoes. The Veteran was referred to wound care. The wound was debrided and dressed. He was diagnosed with a non-healing tens met amputation of the right foot.

An April 2006 VA treatment record reflects that the Veteran reported receiving the new off-loading shoe in the mail. The Veteran refused to wear the shoe because it made him feel unsteady. He was not inclined to use a cane.

In approximately July 2006, the Veteran developed an open wound on the medial aspect at the previous incision when he began to use a shoe and prosthesis. The open wound had been followed by a local podiatrist with local wound care; daily dressing changes an oral Ciprofloxacin. The other physician recommended a local incision and drainage but he decided to pursue care within the VA system.

An August 2006 VA treatment record noted that he refused to wear offloading shoes because it made him fell unsteady. He was not inclined to use the cane to steady himself. It was noted that the ulcer would be difficult to close due to the Veteran's refusal to offload the foot. The wound was cleaned and debrided. He was instructed to perform daily dressing changes, wear a pressure relief sandal at all times, and use a single crutch for further pressure relief.

In September 2006, the Veteran was treated at an urgent care facility. An MRI/x-ray of right foot showed an infection. He had a soft tissue ulcer distal right foot with osteomyelitis that involved residual first metatarsal. The right foot ulcer had pustular drainage, surrounding erythema, and was warm to touch. He had 1+ edema up to the ankle. The orthopedic consult recommended amputation. The Veteran was examined on September 20, 2006 and he refused to be admitted for treatment. He stated he was seeking treatment privately and was on Ciprofloxin for two months and the wound was healing.

A September 2006 physical examination showed a right lower extremity wound that was approximately 3 cm by 3 cm over the medial aspect of the stump from his transmetarsal amputation. There was a green granulation bed in the center with a rim of macerated and callused skin. The entire dorsum of the right foot was warm with purplish erythema suggestive of cellulitis. The plantar aspect of the foot showed no other ulcerations or signs of cellulitis. There was substantial swelling in the dorsum of the foot making it difficult to palpate a pulse. There was no streaking erythema above the ankle joint or lymphadenopathy proximally. There was no exposed bone in the open wound; no fluctuant mass or active drainage. It was noted that the VA physician had a long discussion with the Veteran about treatment options, and the physician noted that with the status of the soft tissue of the foot, an amputation below the ankle was very likely to fail. 

The physician noted that debridement of the first metatarsal and skin closure was overly risky for persistent infection and wound healing problems. The Veteran was not interested in the amputation option and opted to pursue local debridement with another physician. The VA physician also stated that immediate treatment with intravenous antibiotics was warranted. The Veteran, however, was not interested in admission for treatment with intravenous antibiotics and a PICC line for long duration antibiotic treatment. The VA physician also recommended local wound care with a wound vac. The Veteran stated that he would like to continue with his daily wound changes until he had a second opinion from another surgeon. The VA physician wrote a prescription to refill his dressing supplies. He was also advised that his tobacco use was a substantial cause with his current problem and needed to stop smoking. He was also recommended to elevate the leg and limit ambulation. The Veteran stated that this would be very difficult for him to do since he lives alone, but again was not willing to be admitted to the hospital. 

An October 2006 VA treatment record noted that the Veteran requested Coban dressing for his amputated toes. It was noted that "the wound care supplies were previously received by wound care clinic and/or ortho. As noted in other notes, the pt has elected to pursue ongoing care locally. He will therefore need to obtain wound care supplies privately." The Veteran voiced his understanding and reportedly stated that he shouldn't have to take on the added expenses when the VA was at fault "for the shape he [was] in."

An October 2006 VA treatment record noted that the Veteran was questioning his care and discussed a transfer to another provider who may be better able to address his needs. It was noted that the Veteran was repeatedly noncompliant with various aspects of his healthcare not just at the primary care level.

An October 2006 private treatment record noted that the Veteran disobeyed his preoperative instructions and ate breakfast, which caused the cancelling of his surgery for resection of an osteomylitic segment of the right 1st metatarsal.

A November 2006 VA treatment record noted that he was seen for a scheduled follow-up. The Veteran was scheduled for surgery on December 1, 2006 for osteomyelitis of his right foot and was to remain on Ciprofloxin.

Another November 2006 VA treatment record noted that the Veteran cancelled his appointment for September 7, 2006 and requested no further follow-up through that clinic. The Veteran was discharged from the Physical Medicine and Rehab Clinic.

A December 2006 private treatment records note in part that the Veteran was responsible for delay in surgical treatment due to noncompliance with preanesthesia instruction resulting in the cancellation of his surgery and rescheduled the surgery based on a "very important televised golf tournament in which he [was] participating."

In March 2007, prior to the below-the-knee amputation, the Veteran's private physician noted that the Veteran's chronic ulcer seemingly began from excess friction by an improper prosthetic device. He was treated with oral antibiotics and aggressive wound care. Surgical resection of the osteomylitic bone was planned, but he had proceeded to completely heal the wound before surgery. However, the Veteran subsequently reulcerated in the same location. A bone culture showed growth of several organisms including MRSA. The private physician stated that hopefully an isolated resection could be performed, but that it was possible that a more proximal amputation would be required. The private physician stated that the Veteran was seeking assistance from the VA for aggressive antibiotic therapy and other cost of care.

Another March 2007 VA treatment record reflects that he called "RHVA Clinic sts [states] he left records and needs antibiotics prescribed by outside doctor. Sts [states] he want[ed] return call from Christe Blackshear."

Another March 2007 record noted that the Veteran was seen by private podiatrist that morning for possible osteo right great toe amputation site and that he was started on antibiotics.

A March 2007 VA treatment record noted that a physician called the Veteran back regarding his MRI and that he was given a prescription for Ciprofloxacin and Clindamycin for the infection. It was noted that the Veteran was not taking his diabetic medication and he was instructed to take this medication and to eat before taking his antibiotics. The same month his private physician performed a repeat right foot transmetatarsal amputation.

An April 2007 Piedmont Medical Center surgical record diagnosed the Veteran with gangrene and osteomyelitis of the right foot. After proper informed consent forms were completed and signed, the Veteran was underwent a right below-the-knee amputation.

A May 2007 VA examination and opinion stated that the below-the-knee amputation was not as result of VA fault or an event not reasonably foreseeable. The VA examiner attributed the Veteran's amputation to diabetes, peripheral neuropathy, smoking, and noncompliance with medical directives.
      
A February 2012 DBQ for diabetes mellitus and October 2012 addendum from the same examiner essentially stated that the prosthetic provided to the Veteran was not beyond the standard of practice. His explanation was premised, in part, on the fact that the Veteran continued to smoke cigarettes and did not follow the recommendations or instructions to take care of his right foot wound. The examiner spent over 3 hours reviewing the evidence and stated that it was less likely than not that the Veteran developed a diabetic ulcer as the result of prescription of an improper prosthetic device for the Veteran's right lower extremity; that the diabetic ulcer in the right lower extremity was caused by an inadequate or improper prosthetic device; that it was less likely than not that the diabetic ulceration, infection or below the knee amputation was the result of carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of VA in furnishing the treatment in question or was the result of an event not reasonably foreseeable. 

The examiner reported that he extensively reviewed all the records and noted that the patient had presented to the VA in October 2005 requesting a prosthetic device for a transmetatarsal amputation. He stated that the Veteran was not provided an improper prosthetic device. He also stated that the Veteran was informed on how to wear the device pursuant to December 2006 treatment noted by Dr. Reddy, Chief of Physical Medicine and Rehab. The ulceration was closed there was no significant evidence of osteomyelitis and he was discharged. The examiner stated that he did not find any evidence that his would was neglected by VA or that VA was slow to treat the wound. He had several visits for his wound care on April 17, 2006; May 14, 2006; May 25, 2006; June 21, 2006; July 6, 2006; July 20, 2006; August 8, 006; August 24, 2006; and September 20, 2006.

The Veteran has an additional disability of below-the-knee amputation of the right leg following treatment at the Dorn VAMC. VA treatment records reflect that, leading up to the surgery, the Veteran was receiving outpatient wound care beginning in April 2006 for a diabetic ulcer on his right foot. 

In April 2007, the Veteran underwent right below the knee amputation at the Piedmont Medical Center, which resulted in additional disability. Thus, the outcome of the Veteran's claim for 38 U.S.C.A. § 1151 rests on whether the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, or was the result of an event that was not reasonably foreseeable.

However, the preponderance of the evidence demonstrates that compensation under 38 U.S.C.A. § 1151 is not warranted because the VA treatment provided for the Veteran's diabetic ulcer was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, to include prosthetic device, medical or surgical treatment, or examination, or that the deterioration of the Veteran's leg was the result of an event that was not reasonably foreseeable.

The Veteran argues that he did not receive antibiotics when he should have been prescribed them and that he did not receive informed consent or instruction on how to where the prosthetic device; however, these contentions are not supported by the evidence of record. The Veteran contradicted himself in his January 2007 written statement when he stated that the VA doctor suggested antibiotic treatment after suggesting amputation. Also, a March 2007 VA treatment record noted that he was given a prescription for Ciprofloxacin and Clindamycin for the infection. The VA physician also wanted to admit him to the hospital so that he could be administered IV antibiotics. These inconsistencies in the record weigh against the Veteran's credibility with regard to whether he was prescribed antibiotics for his infections and received instruction and consent. See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence). 

This is further supported by the accounts of his own private physician who also found him medically noncompliant on a few occasions.

In addition, the Board finds that there was no absence of informed consent shown, and the evidence does not show the occurrence of an event that is not reasonably foreseeable during VA treatment. See 38 C.F.R. § 3.361(d)(2). There is no assertion that any VA treatment was nonconsensual. Additionally, loss of leg was a foreseeable risk of the continued deterioration of the Veteran's ulcer. 

Given the repeated inconsistencies in the Veteran's statements, the Board finds him to be an unreliable historian and not credible. The Veteran's statements regarding the his VA treatment are of no probative weight and the Veteran was prescribed antibiotics, given informed consent, and was not compliant with medical directives.

There is no indication in the record, nor has the Veteran alleged, that the VA treatment records are incomplete. His VA treatment records accurately document the history of the Veteran's treatment for an ulcer at VA. See Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., observing ulcers on his legs). Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005). Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, the Veteran does not have the necessary medical training and/or expertise to opine of VA fault or negligence in the rendering of medical care, especially where the alleged fault is based upon a factually inaccurate assumption or fact that in this case did not occur. Such opinion of VA fault requires both knowledge of what the standard of medical care should have been, how the standard was breached by VA medical providers, and the complex question of how the breach of standard of medical care was the cause of his right below-the-knee amputation. For these reasons, the Board finds that the below-the-knee amputation was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering treatment from October 2005 to August 2006.

Accordingly, the claim for compensation under 38 U.S.C.A. § 1151 for a diabetic ulcer with osteomyelitis of the right foot resulting in a below-the-knee amputation is being denied. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a diabetic ulcer with osteomyelitis of the right foot resulting in a below-the-knee amputation is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


